Citation Nr: 1521448	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for chronic tension headaches on an extraschedular basis.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to June 1996. 

This appeal, in pertinent part, initially came before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in 2009. The appeal was Remanded in August 2014. 

The Veteran's claims file is in electronic form (Virtual VA and eFolder documents on the VBMS system).

FINDING OF FACT

The evidence establishes that the Veteran maintains full-time employment, and used 8 hours of leave without pay for headache disability in 2014, through September.  


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 50 percent for service-connected headaches have not been met. 38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran was awarded service connection for headaches following his July 1996 service discharge. In September 2008, the Veteran sought a higher rating for his headache disability, then evaluated as 30 percent disabling. During the pendency of the appeal, the evaluation for tension headaches was increased to 50 percent. A 50 percent evaluation is the maximum schedular evaluation available for headaches.  In a February 2015 statement, the Veteran requested a 70 percent evaluation, on an extraschedular basis, for his headaches.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule. If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted. Id.  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun at 115-116. The Board cannot adjudicate entitlement to an extraschedular rating in the first instance. Rather, when those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred to the VA Under Secretary for Benefits or the Director of VA Compensation and Pension Service for initial consideration of the assignment of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).

Facts and analysis

During the pendency of this claim, the Veteran has been afforded examinations of the severity of his headaches in March 2009, July 2011, and March 2013. At the 2013 VA examination, the Veteran reported full-time employment by the U.S. Postal Service, where he had been working for nine years. He was a mail handler, and unloaded trucks. In 2009, the Veteran reported nagging headaches daily, and more severe headaches, lasting 24 to 48 hours, four or five times a month. With the severe headaches, the Veteran reported nausea, infrequent vomiting, sensitivity to light and noise, and blurry vision. The Veteran's report in 2011 was similar; in 2013 the Veteran reported that he continued to have headaches one or two times a week, lasting one to three days with about half of the headaches bad enough to force him to go to bed in a dark room.

All three examinations (2009, 2011, 2013) reflect that the Veteran required medications, including use of narcotics, when his headaches became severe.  At the time of the 2009 VA examination, the Veteran reported that he had used all his sick leave and had to take leave without pay in the prior year due to headaches. At the 2013 VA examination, the examiner concluded that the Veteran had characteristic prostrating attacks of migraine headache pain and average of once per month.

In its August 2014 Decision and Remand, the Board directed that the claim for an evaluation in excess of 50 percent for headaches on an extraschedular basis be referred to the Director, Compensation Service, based on the Veteran's statements that his headaches resulted in marked interference with his employment. Development of the claim, including requesting records from the Veteran's employer showing use of sick leave, leave without pay, or other types of leave for service-connected headaches, was also directed. 

A September 2014 report from the United States Postal Service reveals that the Veteran used unscheduled sick leave once in 2008 (8 hours), four times in 2009 (17 hours) and eight hours of emergency annual leave, three times in 2010 (20 hours) with 32 hours of annual leave, once in 2013 (8 hours), and twice in 2014 (16 hours) with eight hours of leave without pay (LWOP) and eight hours of emergency annual leave. The 24 instances of unscheduled leave for the six years covered in the report totaled nearly 173 hours of leave (an average use of less than 30 hours per year for the described leave categories). The employer was asked specify which dates reflect leave used for service-connected migraine headaches, but a specific statement regarding headaches does not appear in the report.

In February 2015, VA received a statement from JRW, who identified himself as a postmaster in a particular location and former supervisor of the Veteran. JRW stated that it was known that the Veteran suffered from severe headaches which would sometimes escalate into migraines and large portions of his unscheduled sick leave and use of other leave, including use of LWOP, was due to headache disability.  

The Board notes that the report provided in 2014 differs significantly from the prior employment information, which showed that the Veteran lost 331 hours in 2008, 272 hours in 2009, 380 hours in 2010, 503 hours in 2011, 408 hours in 2012, and 315 hours in 2013. Although the 2014 report does not so specify, the Board recognizes the possibility that the 2014 report includes information about only those sick leave requests which were identified as due to headache. 

In a statement received by VA in March 2015, the Veteran alleged that the September 2014 report included time lost only for headaches.  He argued that his headaches, in fact, accounted for over 70 percent of his time lost from work in all categories of leave. As stated above, the Board recognizes that the report received in September 2014 may include only uses of leave which were annotated as due to headaches. The Board further notes that, looking at all leave hours supplied in the report by the Veteran, the Veteran averaged about 400 hours of leave used each year over the reported period. That extent of use of leave, compared to the number of hours of work in a year, is still less than 25 percent of full-time hours for an employee with a 40-hour workweek (40 x 52=2080), and is encompassed within the Veteran's 50 percent evaluation for headaches.

The Veteran's VA clinical records reflect few instances of treatment or emergency treatment specifically for headaches. The Veteran submitted an October 2014 private medical statement from CR, M.D. Dr. CR stated that the Veteran was being treated for migraine headaches. Some headaches were so severe the Veteran was unable to work, Dr. CR stated. The Veteran did not identify any additional available private records.

In February 2015, the Director, Compensation Service, determined that usage of an average of 30 hours per year of relevant types of leave, including eight hours of LWOP during 2014 (through September 2014) did not present an unusual or exceptional disability picture in this case. Rather, the Director concluded, the symptoms and industrial impairment resulting from the Veteran's headache disability were encompassed in the 50 percent schedular evaluation. The Director further concluded that the Veteran's continued full-time employment did not demonstrate "marked interference with employment." The Veteran's clinical records disclosed no evidence of hospitalization or frequent emergency treatment for headaches. The Director explained that a 50 percent evaluation was granted where there was very frequent, completely prostrating, and prolonged attacks productive of severe economic and adaptability. The Director concluded that there was no evidence that the Veteran's migraine headaches were more than 50 percent disabling, and denied a higher evaluation on an extraschedular basis.

The Board agrees with the Director, Compensation Service, that the record as a whole discloses no symptoms or facts that render application of the regular schedular standards impractical in this case.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran has not identified headache symptoms or industrial impairment not addressed in the schedular evaluation at any time during the pendency of this claim.  In fact, significant evidence does not support the current findings, let alone a higher rating.  In the absence of objective medical or employer evidence that the Veteran's headaches result in exceptional factors of disability or industrial impairment, the criteria for an extraschedular evaluation in excess of 50 percent for migraine headaches are not met. 

The Board sympathizes with the Veteran's position that monthly compensation payments at the 50 percent level do not make the Veteran whole for his headache disability. VA disability rating are, by law, authorized only to the extent of industrial impairment, and VA is not authorized to compensate a Veteran who has substantial gainful employment for the loss of higher earnings potential. The fact that the Veteran might be earning more if he had not incurred the service-connected disability in service does not make application of the Rating Schedule impracticable in this case. 

In April 2015, the Veteran submitted a claim for total (100 percent) disability rating on an extraschedular evaluation based on the collective impact of his service-connected disabilities. Johnson v. McDonald, 762 F.3d (Fed. Cir. 2014). The Veteran has several service-connected disabilities other than headaches , including PTSD, arthralgia, left knee pain, mechanical low back pain, tinnitus, and irritable bowel syndrome, among others. Since March 2007, the Veteran has been in receipt of a combined 90 percent disability evaluation for all service-connected disabilities. 38 C.F.R. § 4.25. 

The Board notes that the Veteran has not raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU); the record reflects that the Veteran is currently working full-time.  The governing regulation precludes an award of total disability based on individual unemployability to a Veteran who has substantially gainful employment.  Again, a detailed review of this evidence not only does not support the TDIU claim, but undermines the current evaluations.  Further discussion of this issue is not relevant to the claim before the Board. 

Similarly, the facts regarding the Veteran's continued substantially gainful fall-time employment are adverse to a finding that the Veteran's service-connected disabilities, collectively, result in total disability. The plain language of 38 C.F.R. 3.321(b)(1) authorizes the Board to refer a claim for extraschedular consideration based on the collective impact of multiple service-connected disabilities. Johnson v. McDonald, 762 F.3d 1362 (2014). However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's disabilities, considered together, where the Veteran is in receipt of a 90 percent disability evaluation but remains employed full-time at employment which is considered substantially gainful. As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration of a collective total disability rating based on all disabilities.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014)(VCAA). After the Veteran submitted his September 2008 claim for an increased rating for service-connected headaches, the RO issued in October 2008 letter that addressed the criteria for substantiating a claim for an increased rating, and the types of evidence that could be identified or submitted to substantiate the claim. In an October 2009 rating decision, the RO set forth the criteria for consideration of an extraschedular rating. In May 2010, the RO provided another VCAA notice. The November 2011 supplemental statement of the case specifically advise the Veteran of the provisions of 38 C.F.R. § 3.321(b)(1).  The Board's 2014 Remand, and subsequent notices, reiterated the standards for extraschedular evaluation.

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, including relevant personnel information, and VA has notified the appellant of the evidence received and of any evidence that could not be obtained. The Veteran has been afforded VA examinations, and VA clinical records have been associated with the claims file. 

The appellant has not identified any additional, unobtained, relevant, available evidence. In particular, the Veteran's initial claim underlying this appeal is of record, as are VA outpatient treatment records during the period at issue. The Board finds that VA has satisfied the duty-to-assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
ORDER

The appeal for an extraschedular evaluation in excess of 50 percent for headaches is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


